Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/27/2021 has been entered. Claims 31-50 remain pending in this application. Applicant’s amendments to the claims have overcome every objection previously set forth in the Non-Final Office Action mailed on 09/01/2021. 
Response to Arguments
Applicant’s arguments, see Applicant Remarks at pages 7-8, filed 12/27/2021, with respect to 112(a) rejections of claims 31-50 have been fully considered and are persuasive.  The 112(a) rejections of claims 31-50 has been withdrawn. 
Applicant’s arguments with respect to claims 31-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant indicated that Truschel does not provide any description with respect to a threshold value of Dmax during a spontaneous breath of the user. However, Examiner notes that at Paragraph 0063 Truschel discloses baseline IPAP is determined and maintained during spontaneous breaths. The duration of IPAP delivered during spontaneous breaths (i.e. Dmax) is interrupted/varied when the determination is made that the patient needs breathing assistance. Therefore, variation of IPAP duration (i.e. Dmax) during spontaneous breathing is met by Truschel. 
	Furthermore, Truschel does disclose that an IPAP pressure may be disrupted responsive to a detection of a spontaneous expiration (See Paragraph 0067 “Responsive to a determination at operation 72 that a spontaneous breath has been initiated or responsive to a determination at operation 74 that a non-spontaneous breath should be initiated, method 58 passes to an operation 76.” (Fig. 4 steps 72/74 show that Truschel accounts for adjustment based on both spontaneous and non-spontaneous breaths); Examiner interprets disruption of IPAP during a spontaneous breath means the maximum duration of IPAP is varied during a spontaneous breath of a patient). Accordingly, Applicant’s arguments regarding Truschel are noted, but are not persuasive.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 31, 35, 37, 38, 40, and 42 are rejected under 35 U.S.C 103 as being unpatentable over US 2013/0247914 A1 to Truschel et al. (hereinafter “Truschel”) in view of US6988994B2 to Rapoport et al. (hereinafter “Rapoport”).
Regarding claim 31, Truschel discloses a respiratory therapy system configured to supply a breathable gas to a patient, comprising (Truschel at Fig. 1 system 10; Paragraph 0019 “FIG. 1 illustrates a system 10 configured to deliver a pressurized flow of breathable gas to the airway of a subject 12 in accordance with a therapy regimen.):
	a flow generator configured to deliver the breathable gas to the patient via a patient interface
(Truschel at Fig. 1 pressure generator 14; Paragraph 0020 “By way of non-limiting example, pressure generator 14 may be configured to control the pressure of the pressurized flow of breathable gas in order to treat respiratory insufficiency or obstructed airway syndrome.”);
	one or more sensors, each sensor configured to detect a pressure or a flow of gas from within
the patient interface and to generate one or more signals corresponding to the pressure or the flow of
gas from within the patient interface (Truschel at Fig. 1 sensors 20; Paragraph 0026 “Sensors 20 are
configured to generate one or more output signals conveying information related to respiratory effort of
subject 12. In one embodiment, sensors 20 generate output signals conveying information related to

may include one or more sensors disposed in single location or a plurality of locations, Such as for
example, within pressure generator 14, within (or in communication with) conduit 28, within (or in
communication with) interface appliance 30, and/or other locations.”); and
	a controller configured to receive and analyze the one or more signals from the one or more
sensors to determine when the patient is inhaling or exhaling (Truschel at Fig. 1 Sensors 20, processor
24, spontaneous respiration module 38; Paragraph 0031 “Generally, processor 24 is configured to
determine the respiratory state of subject 12. Processor 24 is further configured to control pressure
generator 14 in generation of the pressurized flow of breathable gas such that one or more parameters
of the pressurized flow of breathable gas vary in accordance with a therapy regimen that defines the
one or more parameters as a function of respiratory state.” Paragraph 0039 “Spontaneous respiration
module 38 is configured to identify spontaneous breaths taken by subject 12. The identification of
spontaneous breaths is based on the output signal (s) generated by sensors 20. In one embodiment,
such identification is based on one or more fluid parameters determined by fluid parameter module 32
from the output signal(s) generated by sensors 20.”, Paragraph 0032 “The processor may be configured
to execute, [or have control over], one or more computer program modules. The one or more computer
program modules may include one or more of a fluid parameter module 32, a control module 34, a
volume determination module 36, an inspiration pressure module 37, a spontaneous respiration module
38, an arousal detection module 40, a rate determination module 42, a boost determination module 44,
an expiration pressure module 46, and/or other modules.”), and to determine when the patient is
awake or asleep, (Truschel at Fig. 1 processor 24, arousal detection module 40; Paragraph 0040
“Arousal detection module 40 is configured to detect arousals of subject 12 during a therapy session. In
one embodiment, arousals of subject 12 are determined based on identifications of spontaneous
breaths by spontaneous respiration module 38. During sleep, subject 12 will tend to have fewer

spontaneous breaths.”) and to control the flow generator to deliver the breathable gas at:
	(i) an inspiration pressure (IPAP) when the controller determines that the patient is inhaling
(Truschel at Fig. 1 processor 24, inspiration pressure module 37, spontaneous respiration module 38;
Paragraph 0036 “During inspirations, the pressure level of the pressurized flow of breathable gas is
increased to ensure subject 12 will take in enough gas to maintain the average tidal volume.”),
	(ii) an expiration pressure (EPAP) when the controller determines that the patient is exhaling,
the EPAP being lower than the IPAP (Truschel at Fig. 1 processor 24, spontaneous respiration module
38, expiration pressure module 46; Paragraph 0036 “The therapy regimen provided by control module
34 is a bi-level therapy. In this therapy regimen, the level of pressure of the pressurized flow of
breathable gas during exhalation is maintained at an expiratory level (known as Expiratory Positive
Airway Pressure or EPAP). During inspirations, the pressure level of the pressurized flow of breathable
gas is increased to ensure subject 12 will take in enough gas to maintain the average tidal volume.
Changes between Inspiration Positive Airway Pressure (“IPAP”) and EPAP are triggered in accordance
with a respiratory rate.” The pressure level is increased during inspiration and thus is decreased during
expiration.),
	wherein the controller is further configured to receive or generate a back-up time related
variable (Truschel at Fig. 1 processor 24, rate determination module 42; Paragraph 0041 “Rate
determination module 42 is configured to determine the therapeutic respiratory rate used to trigger
transitions between IPAP and EPAP. In conventional AVAPS and/or ACV therapy systems, the respiratory
rate may be determined based primarily or solely on a rate that is input by subject 12, a caregiver, a
therapy decision-maker, a researcher, and/or other users. By contrast, rate determination module 42 is
configured to determine the respiratory rate based on spontaneous respiration by subject 12) and to
compare a time related variable of at least a portion of a breath of the patient with the back-up time
related variable and to automatically control the flow generator to deliver the breathable gas to the
patient at the IPAP when the controller determines that the patient is not inhaling in accordance with
the back-up time related variable (Truschel at Fig. 1 processor 24 rate determination module 42;
Paragraph 0040, Paragraph 0041 “Rate determination module 42 is configured to determine the
therapeutic respiratory rate used to trigger transitions between IPAP and EPAP.”, Paragraph 0050 “For
example, at the end of a breath (e.g., during expiration) control module 34 is configured to trigger
pressure generator 14 to adjust the level of pressure from EPAP to IPAP responsive to either
spontaneous respiration module 38 detecting a spontaneous inspiration, or passage of an amount of
time from a respiratory event (e.g., from initiation of the previous inspiration, from end of the previous
inspiration, and/or other times) corresponding to the therapeutic respiratory rate without detection of a
spontaneous inspiration.”), and 
	wherein the controller is further configured to control the flow generator to vary a maximum
(Dmax) duration that the breathable gas is delivered to the patient at the IPAP when the controller
determines that the patient is awake (Truschel at Fig. 1 processor 24, rate determination module 42; Paragraphs 0049-0050 “During a therapy session, after subject 12 has gone to sleep, as subject 12 experiences an arousal, the therapeutic respiratory rate may feel artificially high to subject 12. This may cause discomfort to subject 12, and may result in subject 12 being awakened fully and/or having trouble going back to sleep.”, Paragraph 0063 Truschel discloses baseline IPAP is determined and maintained during spontaneous breaths; The duration of IPAP during spontaneous breaths (i.e. Dmax) is interrupted when the determination is made that the patient needs breathing assistance. Therefore, variation of IPAP during spontaneous breathing is met; Paragraph 0067: “At operation 76, the delivery of the pressurized flow of breathable gas at the IPAP pressure level may be disrupted responsive to a detection of spontaneous expiration by the subject. In one embodiment, operation 76 is performed by pressure generator similar to or the same as pressure generator 14 (shown in FIG. 1 and described above) under the control of a control module similar to or the same as control module 34 (shown in FIG. 1 and described above).”
	Although Truschel does not explicitly disclose wherein the controller determines that the patient is inhaling, when the controller determines that the patient is awake, Rapoport demonstrates it was known in the art before the effective filing date of the claimed invention to use a controller which can determine when a patient is inhaling while awake and adjust pressure accordingly (Fig. 1 Processing arrangement 24; Step 208 determines awake/sleep state of patient; Col. 3 lines 61-62 discloses the processing arrangement can monitor breathing, which examiner interprets to be both spontaneous inhaling and exhaling, while the patient is awake; Col. 5 lines 32-36 discloses pressure is reduced and/or reduced to zero [which the examiner takes to be varying a duration of IPAP as it is stopped] when the patient is determined to be awake).
	Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the control module of Truschel to further include instructions to adjust IPAP duration when a patient is inhaling and awake, as taught by Rapoport, in order to provide comfort to the patient during a troubled wakeful state (Col. 5 lines 32-37). 
Regarding claim 35, Truschel in view of Rapoport discloses the system of claim 31, and Truschel further discloses wherein the back-up time related variable is a back-up rate corresponding to a back-up time frequency at which a breathing parameter, a portion of the breath, or the complete breath, of the patient occurs (Paragraph 0041 “The rate determination module 42 assesses the respiratory rate of subject 12 early in a therapy session (e.g., at the beginning of a night) and maintains the respiratory rate appropriately throughout the therapy session.”).
Regarding claim 37, Truschel in view of Rapoport discloses the system of claim 31, and Truschel further discloses wherein the back-up rate is any one of: a) less than a frequency of all of, or a portion of, the breath of the patient, b) greater than the frequency of all of, or a portion of, the breath of the patient, and c) substantially the same as the frequency of all of, or a portion of, the breath of the patient (Fig. 1 processor 24, rate determination module 42; Paragraph 0045 “Rate determination module 42 is configured to set a therapeutic breath time based on the wakeful breath time. In one embodiment, the therapeutic breath time is set by rate determination module 42 to the lesser of 1.14 times the wakeful breath rate or 2 breaths per minute less than the wakeful breath time.”, Paragraph 0045 Formula (1): The back-up rate is able to be set at less than, substantially the same as, and more than the breathing rate of a patient.).
Regarding claim 38, Truschel in view of Rapoport discloses the system of claim 31, and Truschel further discloses wherein the back-up time related variable is generated by the controller based on a typical breath of the patient, or an inspiratory or an expiratory portion of the typical breath (Fig. 1 processor 24, rate determination module 42; Paragraph 0044 “Rate determination module 42 is configured to determine a current average spontaneous breath time from the breath times in the stored window. A wakeful breath time is set equal to the current average spontaneous breath time (A) if the current average spontaneous breath time is at or above a minimum (e.g., predetermined, user configurable, determined at manufacture, determined dynamically, and/or a minimum that is otherwise determined), and (B) if at least a threshold percentage of the breaths are spontaneous.”).
Regarding claim 40, Truschel in view of Rapoport discloses the system of claim 31, and Truschel further discloses wherein the controller is configured to adjust the back-up time related variable when the controller determines that the patient is awake (Paragraph 0049 “rate determination module may be configured to reduce the therapeutic respiratory rate during arousals.”).
Regarding claim 42, Truschel in view of Rapoport discloses the system claim 31, and Truschel further discloses wherein the controller is further configured to control the flow generator to deliver the breathable gas at a lower pressure when the controller determines that the patient is awake than when the controller determines that the patient is asleep (Paragraph 0052 “By way of non-limiting .
Claims 32, 41, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Truschel and Rapoport in view of US2004/0231670A1 to Bassin (hereinafter “Bassin”) .
Regarding claim 32, Truschel in view of Rapoport discloses the respiratory therapy system of claim 31, but Truschel in view of Rapoport is silent wherein the back-up time related variable is a back-up duration corresponding to a length of time of a breathing parameter. However, Bassin demonstrates that it was known in the respiratory therapy art before the effective filing date of the claimed invention to use a back-up duration corresponding to a length of time of a breathing parameter (Bassin at Fig. 2 block 26; Paragraph 0028).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor (therein rate determination module) of Truschel to be based on a breath duration, as taught by Bassin, in order to provide therapeutic air flow to the patient if the machine does not detect a spontaneous breath within a time threshold (Bassin at
Fig. 2 block 26; Paragraphs 0010, 0028, & 0037).
Regarding claim 41, Truschel in view of Rapoport teaches the system of claim 40, but is silent wherein the back-up time related variable is a back-up duration, and the controller is further configured to increase the length of the back-up duration when the controller determines that the patient is awake, such that the back-up duration is longer than a typical length of the breath of the patient. However, Bassin demonstrates that it was well known in the respiratory therapy art before the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the processor (therein rate determination module) of
Truschel to increase the back-up duration to longer than the typical breath of the patient, as taught by
Bassin, in order to provide less vigilance during the patient’s spontaneous breathing (Bassin at Fig. 2
block 26; Paragraphs 0029 & 0035).
Regarding claim 48, Truschel in view of Rapoport discloses the system of claim 31, but is silent wherein the controller is further configured to control the flow generator to deliver the breathable gas to the patient when the controller determines that the patient is not inhaling in accordance with the back-up time related variable and the controller determines that the patient is awake, and wherein the back-up time related variable when the controller determines that the patient is awake is different from when the controller determines that the patient is asleep. However, Bassin demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention to have a ventilator which provides air flow in a spontaneous mode, and then may switch to another back-up time related variable, such as a timed mode, when a patient inspiration is not detected before the lapsing of a breathing parameter threshold. (Bassin at Fig. 2 Steps 20, 22, 24 & 26; Paragraph 0028). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor to be configured to switch between back-up time related variables when the patient activates non-spontaneous mode of ventilation as opposed to a 
Regarding claim 49, Truschel in view of Rapoport discloses the system of claim 31, but Truschel in view of Rapoport is silent wherein the controller is further configured to control the flow generator to vary a set duration (Dset) that the breathable gas is delivered to the patient at the IPAP when the controller determines that the patient is not inhaling in accordance with the back-up time related variable, and the controller determines that the patient is awake. However, Bassin demonstrates that it was known in the respiratory therapy art before the effective filing date of the claimed invention to have a ventilator which provides air flow for a duration, and may vary the duration of air flow to resynchronize with the patient after the patient is not breathing in accordance with a time related parameter (Bassin at Fig. 3 Steps 32, 34; Paragraph 0035).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of Truschel in view of Bassin to include a flow
generator which may vary the duration of delivered gas to the patient when the controller determines
the patient is not inhaling after the time-duration has passed and the controller determines the patient
is awake, as taught by Bassin, increase the chances of resynchronization with patient breathing (Bassin
at Fig. 3 Steps 32, 34; Paragraph 0035).
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Truschel and Rapoport and Bassin in view of WO2014/186584A2 to Cragg et al. (hereinafter “Cragg”).
Regarding claim 33, Truschel in view of Rapoport and Bassin teaches the respiratory therapy system of claim 32, but are silent wherein the controller is further configured to control the flow generator to not deliver the breathable gas at the IPAP to the patient the controller determines that the patient is awake. However, Cragg demonstrates that it was well known in the respiratory therapy art 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of Truschel in view of Bassin to include a flow
generator which does not deliver gas at the IPAP when the controller determines the patient is not
Regarding claim 34, Truschel in view of Rapoport, Bassin, and Cragg teaches the respiratory therapy system of claim 33. Bassin further discloses a system wherein the back-up duration is any one or more of: a) greater than a maximum length of all of, or a portion of, the breath of the patient, b) less than the maximum length of all of, or a portion of, the breath of the patient, and c) substantially the same as the maximum length of all of, or a portion of, the breath of the patient (Bassin at Paragraph 0017).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Truschel and Rapoport in view of WO2014/186584A2 to Cragg.
Regarding claim 36, Truschel in view of Rapoport teaches the respiratory therapy system of claim 35, but is silent wherein the controller is further configured to control the flow generator to not deliver the breathable gas at the IPAP to the patient when the controller determines that the patient is breathing at a frequency slower than a back-up time frequency and the controller determines the patient is awake. However, Cragg demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention to use a flow generator that will not deliver gas at the IPAP when the system determines the patient is awake (Cragg at paragraph 0407).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of Truschel in view of Bassin to include a flow
generator which does not deliver gas at the IPAP when the patient is awake, as taught by Cragg, in order
increase patient compliance and comfort (Cragg at Paragraphs 0373 & 0407).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Truschel and Rapoport in view of US4537190A Caillot et al. (hereinafter “Caillot”).
Regarding claim 39, Truschel in view of Rapoport discloses the system of claim 31, but is silent wherein the controller is configured to disable the back-up time related variable when the controller determines that the patient is awake. However, Caillot demonstrates that it was well known in the art before the effective filing date of the claimed invention to provide an apparatus that can disable the respirator, and therein the spontaneous ventilation mode dependent upon patent breathing parameters (Col. 3 lines 49-53, 57-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the processor of Truschel to be configured to disable the
ventilation, as taught by Caillot, allow for both aspiration and care of the patient while the apparatus is
worn (Col. 3 lines 65–67, Col. 3 lines 49–53, 57–58, 65–67).
Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Truschel and Rapoport in view of US7103892 to Estes et al. (hereinafter “Estes”).
Regarding claim 43, Truschel in view of Rapoport discloses the system of claim 31, but is silent wherein a pressure difference between the IPAP and the EPAP is different when the controller determines that the patient is awake as compared to when the controller determines that the patient is asleep. However, Estes demonstrates that it was known in the respiratory therapy art before the effective filing date of the claimed invention to use a system that may have a difference between IPAP and EPAP that is different when the patient is awake compared to when they are asleep (Fig. 9A-9F; Col. 5 lines 60–65, Col. 22 lines 17–20).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the processor of Truschel to incorporate differential
ramping of IPAP and EPAP when the patient is awake and asleep, as taught by Estes, in order to ensure

Regarding claim 44, Truschel in view of Rapoport and Estes discloses the system of claim 43, but Truschel and Rapoport are silent wherein the pressure difference is greater when the controller determines that the patient is awake. However, Estes further demonstrates that it was known in the respiratory therapy art before the effective filing date of the claimed invention to use a system that may have a greater pressure difference between IPAP and EPAP when the patient is awake compared to when the patient is asleep (Estes at Fig. 9A-9F; Abstract; Col. 19 lines 52–57, Col. 20 lines 60–64, Col. 23 lines 55–59, Col. 25 lines 1–5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the processor of Truschel to incorporate differential
ramping of IPAP and EPAP when the patient is awake, as taught by Estes, in order to ensure the patient
can fall asleep easily while receiving therapeutic airflow (Estes at Fig. 9A-9F; Abstract; Col. 5 lines 60–65,
Col. 19 lines 52–57, Col. 20 lines 60–64, Col. 23 lines 55–59, Col. 25 lines 1–5).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Truschel and Rapoport in view of US2006/0000475A1 to Matthews et al. (hereinafter “Matthews”).
Regarding claim 45, Truschel in view of Rapoport teaches the system of claim 31, but is silent wherein when the controller determines that the patient is awake, then one of a) a maximum duration of IPAP is disabled, b) the maximum duration of IPAP is increased, and c) the maximum duration of IPAP is overridden. However, Matthews demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention to have a controller which overrides a duration of IPAP when the patient is awake (Matthews at Fig. 2 Ramp controller 118; Paragraphs 0080 & 0090).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective

as taught by Matthews, in order to allow the patient to fall asleep (Matthews at Fig. 2 Ramp
controller 118; Paragraphs 0080 & 0090).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Truschel and Rapoport in view of WO2011/149362A1 to Graham et al. (hereinafter “Graham”).
Regarding claim 46, Truschel in view of Rapoport discloses the respiratory therapy system of claim 31, but is silent wherein the system further comprises any one or more of the following: a) a humidifier configured to increase humidity of the breathable gas delivered to the patient and b) a gas delivery tube between the flow generator and the patient, wherein the tube is configured to be heated. However, Graham demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention to use a humidifier configured to humidify a therapeutic gas flow, and a tube configured to be heated that is used (Fig. 2 humidifier 108, inspiratory
tube 6; Sheet 7 lines 31-33 – Sheet 8 lines 1-7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the breathing apparatus of Truschel to further comprise a
humidifier and a tube configured to be heated, as taught by Graham, in order to ensure the patient
receives comfortable therapeutic respiratory gas flow (Fig. 2 humidifier 108, inspiratory tube
6; Sheet 7 lines 31-33 – Sheet 8 lines 1-7, Sheet 2 lines 12-14).
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Truschel and Rapoport in view of US2017/0348498A1 to Salter (hereinafter “Salter”). 
Regarding claim 47, Truschel in view of Rapoport discloses the respiratory therapy system of claim 31, but is silent wherein the controller is further configured to control the flow generator to deliver the breathable gas to the patient when the controller determines that the patient is not inhaling in accordance with the back-up time related variable and the controller determines that the patient is awake, such that CPAP is delivered to the patient, when the controller determines that the patient is awake. However, Salter demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention to use a breathing apparatus configured to deliver CPAP to a patient when they are awake (Paragraph 0140).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the processor of Truschel to control the flow generator to
deliver CPAP when the controller senses the patient is awake, as taught by Salter, in order to provide to
improve patient compliance (Paragraphs 0140 & 0142).
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Truschel and Rapoport and Bassin in view of US2006/0000475A1 to Matthews et al.
Regarding claim 50, Truschel in view of Rapoport and Bassin teaches the system of claim 49, but is silent wherein when the controller determines that the patient is awake, then one of a) a maximum
duration of IPAP is disabled, b) the maximum duration of IPAP is increased, and c) the maximum
duration of IPAP is overridden. However, Matthews demonstrates that it was known in the respiratory
therapy art before the effective filing date of the claimed invention to have a controller which overrides
a duration of IPAP when the patient is awake (Fig. 2 Ramp controller 118; Paragraphs 0080
& 0090).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the processor of Truschel to be capable of overriding the
duration of IPAP, as taught by Matthews, in order to allow the patient to fall asleep (Fig. 2
Ramp controller 118; Paragraphs 0080 & 0090).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                          

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785